Case 1:18-cv-00364-LEK-KJM Document 223 Filed 06/15/21 Page 1 of 3      PageID #:
                                  4121



Of Counsel:
FUKUNAGA MATAYOSHI CHING & KON-HERRERA, LLP

NADINE Y. ANDO                3158
Davies Pacific Center
841 Bishop Street, Suite 1200
Honolulu, Hawaii 96813
Telephone: (808) 533-4300
Facsimile: (808) 531-7585
nya@fmhc-law.com

Attorney for Defendants
EMILEE SALDAYA and VIVIAN
CHAU BEST


                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAI‘I

 DANNY GALLAGHER,                         )   CIVIL NO. 18-00364 LEK-KJM
                                          )   (Other Action)
                   Plaintiff,             )
       vs.                                )   WITHDRAWAL AND
                                          )   SUBSTITUTION OF COUNSEL
 MATERNITYWISE                            )   FOR DEFENDANTS EMILEE
 INTERNATIONAL, ANNE                      )   SALDAYA and VIVIAN
 CROUDACE, JANE HOPAKI,                   )   CHAU BEST; ORDER
 EMILEE SALDAYA, RACHAEL                  )
 AUGHENBAUGH, JENNIFER                    )
 CHIDESTER, STEPHANIE BYERS,              )   Judge: Hon. Leslie E. Kobayashi
 BETHANY KIRILLOV, SAMANTHA               )
 LAJOIE, AERIN LUND, KATE                 )
 PAVLOVSKY, CHANNA JAYDE                  )
 WALZ, MADDISON SISLEY                    )
 BOULTER, ESME WHRITENOUR,                )
 ADRIANNA BROOKS, NICOLETTE               )
 RAYMOND, JULIE BELL, CARA                )
 GWIZD, HOLLY LEPPARD-                    )
 WESTHAVER, ELOISE VICTORIA,              )
                                      1
Case 1:18-cv-00364-LEK-KJM Document 223 Filed 06/15/21 Page 2 of 3           PageID #:
                                  4122



 VIVIAN CHAU BEST, JANE DOE                   )
 ONE, JANE DOE THREE, and DOES                )
 1-10, inclusive,                             )
                                              )
                     Defendants.              )
                                              )

           WITHDRAWAL AND SUBSTITUTION OF COUNSEL FOR
          DEFENDANTS EMILEE SALDAYA and VIVIAN CHAU BEST

             Dara S. Nakagawa and McCorriston Miller Mukai MacKinnon,

hereby withdraw and Nadine Y. Ando with the law firm of Fukunaga Matayoshi

Ching & Kon-Herrera, LLP, hereby enters an appearance as counsel for

Defendants Emilee Saldaya and Vivian Chau Best, pursuant to Local Rule 83.6 of

the Local Rules of Practice for the United States District Court for the District of

Hawaii.

             Trial date and trial related deadlines are vacated.

             DATED: Honolulu, Hawaii, June 14, 2021.



                                           /s/ William C. McCorriston
                                        WILLIAM C. MCCORRISTON
                                        DARA S. NAKAGAWA
                                        MCCORRISTON MILLER MUKAI
                                        MACKINNON
                                        Withdrawing Attorneys for Defendants
                                        EMILEE SALDAYA and VIVIAN CHAU
                                        BEST




                                          2
Case 1:18-cv-00364-LEK-KJM Document 223 Filed 06/15/21 Page 3 of 3       PageID #:
                                  4123



                                        /s/ Nadine Y. Ando
                                     NADINE Y. ANDO
                                     Appearing Attorney for Defendants
                                     FUKUNAGA MATAYOSHI CHING &
                                     KON-HERRERA
                                     EMILEE SALDAYA and VIVIAN CHAU
                                     BEST


APPROVED AND SO ORDER

DATED: Honolulu, Hawaii, June 15, 2021.




Danny Gallagher v., Maternitywise International et al. ; Civil No.: 18-00364-
LEK-KJM ; WITHDRAWAL AND SUBSTITUTION OF COUNSEL FOR
DEFENDANTS EMILEE SALDAYA and VIVIAN CHAU BEST




                                        3
